On petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit. Motion for leave to proceed in forma pauperis and the petition for writ of certiorari as to Daniel G. Bello, Fidel Flores, Jose S. Olivarez, Rudy Martinez-Castillo, Lugardo Vazquez-Hernandez, Angel D. Sanabia-Sanchez, Lino I. Carrillo-Hernandez, and Hector A. Cabrera are granted. The judgments are vacated, and the cases are remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of Sessions v. Dimaya, 584 U.S ----, 138 S.Ct. 1204, 200 L.Ed.2d 549 (2018). The petition for writ of certiorari as to Genaro Mayorga-Salazar, Marion A. Amaya-Guerrero, Rudith V. Guerreroraniva, Tito Olvera-Castro, Carlos Trejo-Dominguez, Evaristo Reyes-Diaz, and Francisco D. Trevino-Rodriguez is denied.